PER CURIAM:
Dwight Lamont Ashe appeals the district court’s order granting in part and denying in part his motion to correct a clerical error in sentencing reflected in the July 2, 2012 order granting a sentence reduction under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ashe, No. 3:04-er-00088-HEH-l (E.D.Va. July 26, 2012). We deny Ashe’s motion to expedite as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.